560 So. 2d 425 (1990)
In the Interest of L.S., a child.
No. 89-1328.
District Court of Appeal of Florida, Fourth District.
May 9, 1990.
Richard L. Jorandby, Public Defender, and Susan D. Cline, Asst. Public Defender, West Palm Beach, for appellant  L.S.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John M. Koenig, Jr., Asst. Atty. Gen., West Palm Beach, for appellee  State.
GARRETT, Judge.
Appellant seeks review of his adjudication of delinquency and commitment and claims that unlike a rose, an attorney by any other name is not an attorney.[1]
We reverse. Appellant was represented by a certified legal intern. The record is devoid of any written document whereby appellant gave his consent to be so represented. Thus the record is insufficient to establish that appellant understood his legal options and that he knowingly waived the right to be represented by an attorney. In re C.B., 546 So. 2d 447, 448 (Fla. 4th DCA 1989).
The error was not negated by the fact that the intern became a licensed Florida attorney twelve days before she represented appellant at his adjudicatory hearing. A juvenile is entitled to legal representation at each stage of a delinquency proceedings. Fla.R.Juv.P. 8.290. The intern represented appellant at various stages of the case. His detention hearings were handled by her. She entered appellant's plea of not guilty, conducted discovery and rejected the juvenile division judge's offer of a concurrent commitment. Her motions for continuances waived appellant's "speedy trial" rights.
Accordingly, we reverse appellant's adjudication and commitment and remand for a new adjudicatory hearing. We direct that appellant's delinquency proceedings be reinitiated and that an attorney be appointed to represent him at each stage thereof.
REVERSED AND REMANDED FOR A NEW ADJUDICATORY HEARING WITH DIRECTIONS.
DELL and WARNER, JJ., concur in result only.
NOTES
[1]  What's in a name? That which we call a rose By any other name would smell as sweet. William Shakespeare, Romeo and Juliet, act II, sc. ii, 1. 43.